IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-30262
                           Summary Calendar


CHRISTOPHER COLUMBUS WILLIAMS,

                                           Plaintiff-Appellant,

versus

CALVIN JACKSON ET AL.,

                                           Defendants,

CALVIN JACKSON; CLAUDE TRICHE; JERRY
LARPENTER, Individually and as Sheriff
of Terrebonne Parish, Louisiana;
TERREBONNE PARISH SHERIFF’S OFFICE,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 98-CV-2473-F
                       --------------------
                         December 7, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Christopher Columbus Williams appeals the district court’s

dismissal of his civil rights complaint, which alleged that the

defendants had conspired to deprive him of his civil rights.       We

review de novo the district court’s dismissal pursuant to Fed.

R. Civ. P. 12(b)(6).     Capital Parks, Inc. v. Southeastern Adver.

& Sales Sys., Inc., 30 F.3d 627, 629 (5th Cir. 1994).    Such a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-30262
                                 -2-

dismissal is appropriate “only if it appears that no relief could

be granted under any set of facts that could be proven consistent

with the allegations.”    Id. (citation omitted).   We accept all

well-pleaded facts as true and view them in the light most

favorable to the plaintiff.    Id.

     Although Williams did not invoke 42 U.S.C. § 1985 in his

complaint, the district court viewed the complaint as making such

a claim.   On appeal, Williams cites both § 1985(3) and § 1983.

Section 1985(3) can provide Williams with no relief, because it

requires proof of a conspiracy “motivated by racial or some other

type of invidious, class-based” distinction.    Holdiness v.

Stroud, 808 F.2d 417, 424 (5th Cir. 1987).    Williams’s complaint

made no allegations that he was targeted because of any racial or

other class-based animus.   Accordingly, Williams did not state a

claim under § 1985(3).   Williams’s conspiracy claim does state a

claim under § 1983, however.    See, e.g., Pfannstiel v. City of

Marion, 918 F.2d 1178, 1187 (5th Cir. 1990).

     Williams argues that the district court erred in concluding

that his civil rights claim was prescribed.    There is no federal

statute of limitations for § 1983 actions, and the federal courts

borrow the forum state’s general personal injury limitations

period.    Henson-El v. Rogers, 923 F.2d 51, 52 (5th Cir. 1991).

In Louisiana, a one-year prescriptive period applies to § 1983

claims.    See, e.g., Freeze v. Griffith, 849 F.2d 172, 175 (5th

Cir. 1988).
                            No. 99-30262
                                 -3-

       Although the federal courts look to state law to determine

the applicable statute of limitations, they look to federal law

to determine when a cause of action accrues.    Pete v. Metcalfe,

8 F.3d 214, 217 (5th Cir. 1993).    Under federal law, a cause of

action accrues at the time the plaintiff “knows or has reason to

know of the injury which is the basis of the action.”    Id.

(internal quotations and citation omitted).    In the case of an

alleged civil rights conspiracy, such as the one Williams

alleged, “the actionable civil injury to a plaintiff results from

the overt acts of the defendants, not from the mere continuation

of a conspiracy.”    Helton v. Clements, 832 F.2d 332, 335 (5th

Cir. 1987).    Thus, “any cause of action against the defendants

accrued as soon as [Williams] knew or should have known of the

overt acts involved in the alleged conspiracy.”    Id.

       As the district court observed, “the only overt act alleged

[in Williams’s complaint] to cause damage to the plaintiff [was

a] 1995 assault,” which Williams was aware of when it occurred.

Williams argues that it is irrelevant that he knew of the assault

when it occurred, contending instead that he did not appreciate

that the attack was related to a conspiracy until September 25,

1997, less than a year before he filed his complaint on August

20, 1998.    The applicable test, however, is when Williams “knew

or should have known of the overt acts” which caused him

“actionable injury,” not when he knew or should have known that

the overt acts were related to a conspiracy.    Helton, 832 F.3d at

335.    Accordingly, the district court did not err in holding that
                           No. 99-30262
                                -4-

the § 1983 claim in Williams’s complaint was barred by

Louisiana’s one-year prescriptive period.1

     Finally, Williams argues that the district court erred in

failing to grant him leave to amend his complaint.    He notes that

he specifically requested that the court allow him to amend his

complaint if it was found wanting and that he still had a right

to file an amended complaint because no responsive pleading had

yet been filed.   The district court did not comment on Williams’s

request that he be allowed to amend his complaint.

     Even if the district court’s failure to address Williams’s

request somehow constituted error, we conclude that a remand is

unnecessary.   The district court properly held that Williams’s

conspiracy claim was barred because he had alleged no injury-

causing overt acts other than the 1995 assault.    Despite what

amounted to an invitation by the district court to do so,

Williams cited no other injury-causing overt acts to the court.

He also did not file an amended complaint, even though he could

have done so without leave of the court.     See Fed. R. Civ. P.

15(a); Zaidi v. Ehrlich, 732 F.2d 1218, 1219-20 (5th Cir. 1984)

(holding that a motion to dismiss is not a responsive pleading).

In addition, Williams points to no other relevant injuries in his

primary brief to this court.   See United States v. Prince, 868
F.2d 1379, 1386 (5th Cir. 1989) (holding that an issue raised for

the first time in a reply brief will not be considered).    Under


     1
       Williams argues that the district court erred in holding
that his federal claim against Larpenter was barred by res
judicata. We need not reach this issue, however, as we have held
that Williams’s claim against Larpenter is prescribed.
                          No. 99-30262
                               -5-

these circumstances, a remand is unnecessary.   See Jacquez v.

Procunier, 801 F.2d 789, 791-92 (5th Cir. 1986).

     AFFIRMED.